Order entered October 3, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00561-CR
                                      No. 05-19-00712-CR

                             RICHARD LEE CORTEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F17-33286-T & F17-33287-T

                                            ORDER
       Before the Court is appellant’s October 2, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

November 7, 2019. If appellant’s brief is not filed by November 7, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.

       The reporter’s record does not include a copy of the videotaped interview admitted into

evidence as State’s Exhibit 13. We ORDER court reporter Crystal Johnson to file, by October

25, 2019, a supplemental reporter’s record containing State’s Exhibit 13.

       We DIRECT the Clerk to transmit a copy of this order, by electronic transmission, to
court reporter Crystal Johnson and to counsel for the parties.




                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE




                                                –2–